            1:19-CV-1170




Exhibit 6
   US6285140        Sale of Holiday Living Halloween Color changing LED L8100085XU12 ("The accused product") by Lowes
                                                                (“The defendant”)
18. A variable-   The defendant offers for sale Holiday Living Halloween Color changing LED L8100085XU12, hereinafter
effect lighting   referred to as “The accused product”.
system
comprising:       The accused product is a variable effect (e.g., 3 light effects) lighting system.
https://www.lowes.com/pd/Holiday-Living-Halloween-Color-changing-LED-Count-24-75-ft-Multi-function-
LED-Plug-In-Halloween-String-Lights-ENERGY-STAR/1001039504
a lamp assembly       The accused product comprises a lamp assembly comprising a plurality of multi-coloured lamps (e.g., there are
comprising a          4 sets of 25 orange LEDs paired with purple LEDs) in series with an AC voltage source (e.g., the 25 pairs of
plurality of multi-   LEDs are in series to a 120V ~ 60Hz, 1A AC power source) and in series with each other (e.g. the 25 sets of LED
coloured lamps in     pairs are all in series with each other), the AC voltage source having a first voltage phase (e.g., positive voltage)
series with an AC     and a second voltage phase (e.g., negative voltage) opposite the first phase (e.g., an AC power supply has first
voltage source        and second opposite phases).
and in series with
each other, the
AC voltage
source having a
first voltage
phase and a
second voltage
phase opposite
the first phase,




                      https://www.lowes.com/pd/Holiday-Living-Halloween-Color-changing-LED-Count-24-75-ft-Multi-function-
                      LED-Plug-In-Halloween-String-Lights-ENERGY-STAR/1001039504
                     As disclosed below accused product has 4 parallelly connected sets of 25 serially connected LEDs.




each said multi-     Each of the multi-coloured lamps utilized by the accused product comprises a first illuminating element for
coloured lamp        producing a first colour (e.g., orange color) of light during the first voltage phase (e.g., positive voltage), and a
comprising a first   second illuminating element for producing a second colour (e.g., purple color) of light different from the first
illuminating         colour during the second voltage phase (e.g., negative voltage).
element for
producing a first   The bicolor LEDs have two back to back connected LEDs such that when positive voltage is applied to the
colour of light     terminals of LED then one LED illuminates and when negative voltage is applied to the terminals of LED then
during the first    another LED illuminates.
voltage phase,
and a second
illuminating
element for
producing a
second colour of
light different
from the first
colour during the
second voltage
phase; and




a programmable      The accused product comprises a programmable lamp controller (e.g., an 8-pin controller chip) coupled to the
lamp controller     lamp assembly for setting a conduction angle (e.g., conduction angle set by the controller) of each said
coupled to the      illuminating element according to at least one predetermined pattern (e.g., one of the 3 patterns selected by the
lamp assembly        user), each said predetermined pattern being stored in a memory of the controller (e.g. the accused product must
for setting a        have a memory where the preprogramed lighting patterns are stored).
conduction angle
of each said         As disclosed below controller of the accused product is attached with a triac. The triac conducts current in either
illuminating         direction when triggered and hence allows the controller to vary the conduction angle.
element
according to at
least one
predetermined
pattern, each said
predetermined
pattern being
stored in a
memory of the
controller.
19. The lighting    The accused product comprises multi-coloured lamps (e.g., orange and purple LEDs) comprising a pair of light-
system according    emitting diodes connected back-to-back, a first light-emitting diode of the light-emitting diode comprising the
to claim 18,        first illuminating element (e.g., illuminating element used for the orange color) and a second light-emitting diode
wherein each said
multi-coloured        of the light-emitting diode pair comprising the second illuminating element (e.g., illuminating element used for
lamp comprises a      the purple color).
pair of light-
emitting diodes
connected back-
to-back, a first
light-emitting
diode of the light-
emitting diode
comprising the
first illuminating
element and a
second light-
emitting diode of
the light-emitting
diode pair
comprising the
second
illuminating
element.




                                                                                                                               .

20. The lighting      The accused product comprises various patterns which are selectable according to a user-operable input (e.g.,
system according      switch operation by a user) to the controller (e.g., an 8-pin controller chip).
to claim 18,
wherein the at
least one pattern
is selectable
according to a
user-operable
input to the
controller.
